United States Court of Appeals
                     For the First Circuit
No. 13-2180

         VÍCTOR SANTIAGO-DÍAZ,; CARMEN RIVERA-SANTIAGO,;
               CONJUGAL PARTNERSHIP SANTIAGO-RIVERA,

                     Plaintiffs, Appellants,

                               v.

  MAGALY RIVERA-RIVERA, in her individual and official capacity
      as Regional Director of the Bayamón School Region of the
         Department of Education of the Commonwealth of P.R.;
       MIRNA LÓPEZ, in her individual and official capacity as
    Human Resources Director and Associate Secretary of Special
   Education of the Department of Education of the Commonwealth
     of P.R.; GLORIMAR ANDÚJAR, in her individual and official
    capacity as Associate Secretary of Special Education of the
         Department of Education of the Commonwealth of P.R.;
    MARÍA ORTIZ-MOJICA, in her individual and official capacity
 as Director of the Special Education Center in Bayamón, of the
         Department of Education of the Commonwealth of P.R.,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF PUERTO RICO
          [Hon. José Antonio Fusté, U.S. District Judge]


                             Before

                Torruella, Lipez, and Thompson,
                         Circuit Judges.


     Julio César Alejandro-Serrano, on brief for appellants.
     Susana I. Peñagarícano-Brown, Assistant Solicitor General,
with whom Margarita L. Mercado-Echegaray, Solicitor General, were
on brief, for appellees.

                          July 17, 2015
           LIPEZ, Circuit Judge.        Appellant Víctor Santiago-Díaz

("Santiago") claims that, as a result of his membership in the

Popular Democratic Party ("PDP"), he was subject to impermissible

political discrimination after the New Progressive Party ("NPP")

came to power in Puerto Rico in January 2009.      At the time of that

transition, Santiago was a supervisor of the Programmatic Area of

the Department of Education's ("DOE") Special Education Center in

Bayamón.   He   claims   that   political   motivation   prompted   his

reassignment to a new position, a diminution of his supervisory

responsibilities, and other adverse employment actions.1

           Specifically, Santiago alleges political discrimination

at the hands of María Ortiz-Mojica ("Ortiz"), the Director of the

DOE Special Education Center and Santiago's direct supervisor, when

she reassigned him to serve as supervisor of the Academic Area,

allocated his previous job duties to an NPP sympathizer, humiliated

him in the presence of his co-workers, and demanded the reasons for

his absence from work.

           He claims that the Human Resources Director and Associate

Secretary of Special Education, Mirna López, an NPP member, was

aware of and approved his reassignment and the stripping of his


     1
       Santiago's attorney, Julio C. Alejandro Serrano, failed to
appear at oral argument without the prior permission of the Court.
In his response to our order to provide a written explanation of
his conduct, he asserts that he was infected with Chingunkunya
virus in October 2014, subsequently got another 24-hour virus on
October 26, and, after consulting with his doctor, he opted not to
appear at oral argument.

                                  -2-
duties.   He further asserts that Glorimar Andújar, the Associate

Secretary of Special Education of the DOE and an NPP member, was

copied on various complaint letters sent to Ortiz in which Santiago

attributed his reassignment to an alleged pattern of political

harassment.   She failed to respond to these letters.

          Finally,    Santiago   claims    that   Magaly   Rivera   Rivera

("Rivera"), the Regional Director of the Bayamón School Region of

the DOE and a member of the NPP, "empowered" Ortiz and Andújar "to

humiliate [Santiago] and permit[ed] the taking of his functions to

be given to NPP sympathizers."

          Santiago's claims of political discrimination fail.          He

has not raised a genuine issue of material fact that his party

affiliation was a factor in his reassignment or that his job

responsibilities were diminished.         His remaining allegations of

workplace discrimination are insufficient to constitute adverse

employment actions.    Consequently, we affirm the district court's

grant of summary judgment for appellees.

                                  I.

A. Factual Background

          We recount the facts in the light most favorable to the

non-moving party, Santiago.2     Adamson v. Walgreens Co., 750 F.3d
73, 76 (1st Cir. 2014).


     2
       Santiago's wife, Carmen Rivera Santiago, is co-appellant in
this action. Because her claims are dependent on his, we treat
Santiago as the sole appellant.

                                  -3-
          Santiago has worked for the DOE for twenty-seven years,

fifteen of which have been in the teaching or "Academic Area." A

lifelong member of the PDP, he was mayor of the Municipality of Toa

Baja from 2001 until 2004. During the PDP administration that held

power from 2004 through 2008, Santiago held a number of government

positions, including service as the Regional Director of the DOE,

a trust position, which he left in early 2008. In February 2008,

Santiago was appointed Academic Facilitator IV in the DOE's Center

for Special Education's ("the Center") Programmatic Area of the

Bayamón School Region, a career position.3 He held this position at

the time of the 2008 elections. The Center consists of three

divisions: the Programmatic Area, the Academic Area, and the

Administration Area. According to the DOE's organizational chart,

the supervisors of the Programmatic Area and Academic Area have

equal status in the Center's hierarchy.

          The new NPP Governor, Luis Fortuño-Burset, assumed office

in January 2009. On March 9, 2009, Governor Fortuño signed the

"Special Act Declaring a State of Fiscal Emergency and Establishing

a Comprehensive Fiscal Stabilization Plan to Salvage the Credit of



     3
       In Puerto Rico, a public employee is either a confidential
(trust) employee or a career employee. P.R. Laws Ann. tit. 3,
§ 1349.   Pursuant to Puerto Rico law, "career employees have a
property interest in their continued employment," Colon-Santiago v.
Rosario, 438 F.3d 101, 108 (1st Cir. 2006), and employees "who do
not hold confidential policy-making positions are protected from
adverse employment actions based on political affiliation."
Figueroa-Serrano v. Ramos-Alverio, 221 F.3d 1, 7 (1st Cir. 2000).

                               -4-
Puerto Rico," P.R. Laws Ann. tit. 3, §§ 8791–8810 (2009) ("Law 7"),

which       empowered   government        agencies    to    dismiss   thousands    of

government employees.

               Santiago was reassigned in August 2009 from his position

as supervisor of the Center's Programmatic Area to supervisor of

the   Academic      Area    to    perform     duties       he   alleges   were   "not

commensurate with his position." He was informed by his supervisor,

Ortiz, that he was being transferred because of the effects of Law

7, which required the Center to fire sixteen staff members. The

former supervisor of the Academic Area had been reassigned to serve

as a School Director, thus creating a vacancy. Santiago contends

that the supervisory duties he had when he oversaw the Programmatic

Area were assigned to a member of the NPP, Beda Orsini.4                           His

salary remained the same.

                 Santiago        claims     that     his    reassignment     and    a

corresponding reduction in his supervisory role were on account of

his membership in the PDP.                He additionally asserts that Ortiz

humiliated him by "disparagingly demanding in the presence of his

coworkers documents as if he was a child."                       Santiago alleges,

without providing any detail, that Ortiz undermined his ability to

perform his duties. He also claims that he received a letter from

Ortiz inquiring about the reason he was absent from work.                          He



        4
      Santiago inconsistently spells Orsini's first name as "Beda"
and "Veda."

                                           -5-
viewed this inquiry as discriminatory because another employee who

had been absent for four months was not asked the reason for her

absence. Ortiz, like Santiago, is a member of the PDP.

            On August 6, 2010, Santiago was reinstated as supervisor

of the Programmatic Area. He also retained his post as supervisor

of   the   Academic   Area   and   thus    simultaneously   served   as   the

supervisor of both Areas.

B. Procedural Background

            Santiago filed the action underlying this appeal pursuant

to 42 U.S.C. § 1983, claiming political discrimination in violation

of both the First Amendment and his right to due process.5                The

district court granted the defendants' motion for summary judgment,

holding that Santiago failed to establish a case of political

discrimination against his supervisor, Ortiz, because she is a

member of the same political party; against López and Andújar

because he produced no evidence that López and Andújar influenced

the decision to reassign him; and against Rivera because the

undisputed facts in the record showed that Santiago would have been

reassigned regardless of his political affiliation.                  See Mt.

Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287,

(1977).    Santiago timely appealed.

      5
       The district court granted defendants' motion to dismiss
Santiago's due process claim, finding that Santiago's sole
allegation was that he was "discriminatorily treated because of his
political affiliation." Santiago does not contest that ruling on
appeal.

                                     -6-
                                      II.

           We review summary judgment decisions de novo, viewing the

evidence in the light most favorable to the non-moving party.

Alvarado v. Donahoe, 687 F.3d 453, 458 (1st Cir. 2012); Pineda v.

Toomey, 533 F.3d 50, 53 (1st Cir. 2008).                The moving party is

entitled to summary judgment if "there is no genuine issue as to

any material fact." Torres-Martínez v. P.R. Dept. of Corr., 485
F.3d 19, 22 (1st Cir. 2007).          A genuine issue of material fact

exists if a reasonable jury could find for either party on the

contested matter.       Cochran v. Quest Software, Inc., 328 F.3d 1, 6

(1st Cir. 2003).       Regarding those issues on which the non-moving

party, Santiago, bears the ultimate burden of proof, Santiago

"cannot   rely   on    an   absence   of    competent   evidence,   but   must

affirmatively     point     to   specific    facts   that   demonstrate    the

existence of an authentic dispute."           Torres-Martínez, 485 F.3d at

22 (citing McCarthy v. Northwest Airlines, Inc., 56 F.3d 313, 315

(1st Cir. 1995)).

A. Job Reassignment and Diminution in Responsibilities

           To prove his claim of political discrimination, Santiago

must show that (1) he and the defendants have "opposing political

affiliations," (2) the defendants knew his affiliation, (3) he

experienced an adverse employment action, and (4) his political

affiliation was a "substantial" or "motivating" factor for the

adverse action.       Ocasio-Hernández v. Fortuño-Burset, 777 F.3d 1, 5


                                      -7-
(1st Cir. 2015) (quoting Ocasio-Hernández v. Fortuño-Burset, 640
F.3d 1, 13 (1st Cir. 2011)).        On appeal, the parties target the

third and fourth factors, and we do likewise.6     Hence, to determine

whether the district court properly granted summary judgment for

the defendants, we must determine whether the evidence adduced by

Santiago would permit a rational factfinder to conclude that (1)

he experienced an adverse personnel action, and (2) that action

"stemmed   from   a   politically     based   discriminatory   animus."

Rivera–Cotto v. Rivera, 38 F.3d 611, 614 (1st Cir. 1994); see also

Rodriguez-Rios v. Cordero, 138 F.3d 22, 24 (1st Cir. 1998); Vázquez

v. López Rosario, 134 F.3d 28, 36 (1st Cir. 1998).

           The evidence Santiago offers concerning his reassignment

and diminution of responsibilities falls short in both respects.7


     6
       We note that one of the defendants, Ortiz, is a member of
the PDP, as is Santiago. Although the district court granted
summary judgment for Ortiz on the ground that there can be no
political discrimination among members of the same political party,
that legal proposition is incorrect. We previously have held that
political discrimination can exist among members of the same party
where factions within a party give rise to tensions.            See
Padilla-Garcia v. Guillermo Rodriguez, 212 F.3d 69, 76 (1st Cir.
2000).   Although Santiago has not presented evidence of such a
conflict with Ortiz, we bypass the political affiliation issue and
address the factors applicable to all four defendants.
     7
       Because we conclude that Santiago has failed to adduce
evidence showing either political motivation or an adverse action,
we need not reach the defendants' Mt. Healthy defense. See Mt.
Healthy City Sch. Bd. of Educ., 429 U.S. at 287 (holding that,
after plaintiff shows a politically motivated adverse action, the
defendants may defeat a First Amendment claim by "establish[ing]
that it would have taken the same action regardless of the
plaintiff's political beliefs"); see also Ocasio-Hernández, 777
F.3d at 5 n.9.

                                    -8-
Santiago fails to identify any evidence showing that his transfer

diminished his supervisory role and thus adversely affected his job

status.    He provides only a conclusory statement that his transfer

to the Programmatic Area left him with "duties that were not

commensurate with his position." Yet the record shows that, far

from being deprived of duties, Santiago was in fact assigned

additional responsibilities as supervisor of the Academic Area. He

admits that the work done in the Academic Area is more complex than

the work done in the Programmatic Area. Moreover, he remained

responsible in the Academic Area for the same types of duties he

performed    in   the   Programmatic   Area   --   plus   others.   In   the

Programmatic Area, Santiago managed personnel, prepared work plans,

and provided service to parents and their children. His duties in

the Academic Area encompassed those same tasks, but also, inter

alia,     required   him   to   supervise     Academic    Facilitators   and

communicate with the general public, school directors, teachers,

and school superintendents.8 His salary remained constant, and he

was given a larger office in the Academic Area than he had in the

Programmatic Area.




     8
       Santiago intimates in his brief that some of his duties in
the Academic Area were assigned to Marta Labrador, an NPP
sympathizer. However, Santiago points to no evidence in the record
substantiating such a transfer of responsibilities, and we
therefore do not consider that assertion in our assessment of his
claim. See Torres–Rosado, 335 F.3d at 4.

                                    -9-
              The record similarly lacks evidence that would permit a

jury to conclude that Santiago's reassignment was politically

motivated.      He points to three facts that he claims show political

animus: (1) his reassignment coincided with the transfer of power

from the PDP to the NPP in the election of November 2008, (2) an

NPP sympathizer, Beda Orsini, assumed the duties of supervisor of

the Programmatic Area that he previously performed, and (3) he was

asked    to    perform   duties   in   his    new   position     that   were   not

commensurate with that job.

              Although the coincidence of timing between the transfer

of political power and a job reassignment may support a claim of

political discrimination, it does not on its own suffice.                Torres-

Santiago v. Municipality of Adjuntas, 693 F.3d 230, 240 (1st Cir.

2012).      We already have explained that Santiago has produced no

evidence showing that he had a diminished supervisory role in his

new position.      The record also fails to show that Orsini was hired

to   fill     Santiago's   previous    position,     or   that   she    performed

supervisory functions. In Center documents, Orsini is consistently

described as "secretarial staff." Indeed, Santiago's sole witness,

Aida Ayala-Rolón, testified in her deposition that Orsini was not

a supervisor of the Programmatic Area, and that she only handled




                                       -10-
referrals. Orsini also stated in an affidavit that she never

supervised the Programmatic Area.9

           Moreover, Santiago admitted in his deposition that Law 7

resulted in the dismissal of numerous DOE staff members, including

fourteen or fifteen employees who worked at the Center. It is

undisputed that, at the time Santiago was reassigned to supervise

the Academic Area, the loss of positions attributable to Law 7 had

created a personnel shortage, the position he assumed was vacant,10

and Santiago was qualified to fill that vacancy.11        In addition, a

year after his reassignment, Santiago was placed in charge of both

the   Academic   and   Programmatic   areas,   further   undermining   any

possible inference that his transfer was attributable to political

animus rather than administrative necessity.        Hence, Santiago has


      9
       The district court noted that "[t]o the extent Santiago-Díaz
has any other facts supporting his contention that Orsini was hired
as his replacement, he has not brought those facts to our
attention" and, accordingly, Santiago's "[u]nsupported assertions"
are insufficient "to establish a disputed material fact and avoid
summary judgment." See Local Rules 56(c) and (e) requiring the
nonmoving party to submit a "separate, short, and concise statement
of material facts [that] shall admit, deny or qualify the facts
supporting the motion for summary judgment." We have previously
held that "the district court in Puerto Rico is justified in
holding one party's submitted uncontested facts to be admitted when
the other party fails to file oppositions in compliance with local
rules." Torres–Rosado v. Rotger–Sabat, 335 F.3d 1, 4 (1st Cir.
2003).
      10
       Santiago admitted in his deposition that his predecessor in
the Academic Area, Mrs. Williamson, had been reassigned as a School
Director.
      11
       Santiago acknowledges that an Academic Facilitator IV is
eligible to supervise both the Academic and Programmatic Areas.

                                  -11-
failed to generate facts that would allow a rational jury to

conclude       that    his     reassignment        was    an     act   of     political

discrimination.12

B. Other Adverse Employment Actions

               Santiago      also    claims    that      he    suffered     politically

motivated adverse job conditions when Ortiz demanded that he

explain his absence from work and asked him for documents in the

presence of his co-workers "as if he was a child."                          Although we

could reject this claim solely on the ground that Santiago has

failed    to    show   that     he    and     Ortiz   have      "opposing     political

affiliations," Ocasio-Hernández, 777 F.3d at 5, see supra note 4,

we briefly explain why the challenged conduct does not support a

claim of political discrimination.

               Employment actions are sufficiently adverse to anchor a

First Amendment claim under § 1983 "if those actions, objectively

evaluated, would place substantial pressure on even one of thick

skin to conform to the prevailing political view."                          Bergeron v.

Cabral, 560 F.3d 1, 8 (1st Cir. 2009) (citing Agosto-de-Feliciano

v. Aponte-Roque, 889 F.2d 1209, 1218 (1st Cir. 1989) (en banc)).

As Director of the Center, Ortiz was responsible for managing the

agency's work and supervising its personnel. In the absence of



     12
       Given that Santiago has failed to adduce evidence that his
reassignment was a politically motivated adverse action, we need
not distinguish among the roles of the four defendants in bringing
about his transfer.

                                            -12-
contrary evidence, her role as Santiago's direct supervisor must be

presumed to encompass the authority to ask why he was absent and to

demand documents for which he was responsible. No rational jury

could        conclude   that   either   of     those   challenged   actions    --

reflecting        the   ordinary   hierarchy       between   a   superior     and

subordinate -- "would deter 'a reasonably hardy individual[]' from

exercising constitutional rights," Barton v. Clancy, 632 F.3d 9, 29

(1st Cir. 2011) (quoting Agosto-de-Feliciano, 889 F.2d at 1217).

Hence, they are inadequate to show political discrimination.13

                                        III.

                Santiago has failed to adduce evidence that would permit

a rational jury to conclude that his reassignment to the Academic

Area was politically motivated or that his job responsibilities

were diminished in that position.                In addition, his complaints

about Ortiz's behavior do not state a First Amendment claim of

political discrimination. We therefore affirm the district court's

grant of summary judgment.

                So ordered.




        13
        Although appellant's brief intimates a claim that he
experienced a hostile work environment, he neither develops such a
theory nor articulates the applicable legal standard. Any such
claim is therefore waived.

                                        -13-